Title: From Thomas Jefferson to William Ray, 14 December 1808
From: Jefferson, Thomas
To: Ray, William


                  
                     Washington Dec. 14. 08.
                  
                  Th: Jefferson presents his compliments to mr William Ray and his thanks for the book & poetical epistle he has been so kind as to send him. a Narrative of the expedition & loss of the Philadelphia, of the sufferings of her crew, & exploits of our brave Tars before Tripoli, cannot be read by an American but with great interest. he should have read it however with more satisfaction had he found the author’s position in it, more equal to his talents. he thanks him particularly for the expressions of approbation & respect towards himself.
               